                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEBORA COOK,                                 :   CIVIL ACTION NO. 1:19-CV-268
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
ANDREW M. SAUL,                              :
Commissioner of Social Security,             :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 26th day of November, 2019, upon consideration of the

report (Doc. 21) of Magistrate Judge Martin C. Carlson, recommending that the

court vacate the decision of the administrative law judge denying the application

of Debora Cook (“Cook”) for supplemental security income, and it appearing that

the Commissioner of Social Security (“Commissioner”) has not objected to the

report, see FED. R. CIV. P. 72(b)(2), and the court noting that failure of a party to

timely object to a magistrate judge’s conclusions “may result in forfeiture of de

novo review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir.

2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that,

as a matter of good practice, a district court should afford “reasoned consideration”

to the uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d

93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself

that there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following an independent review of the record, the court
being in agreement with Judge Carlson’s recommendation, and concluding that

there is no clear error on the face of the record, it is hereby ORDERED that:

      1.     The report (Doc. 21) of Magistrate Judge Carlson is ADOPTED.

      2.     The Clerk of Court shall enter judgment in favor of Cook and against
             the Commissioner as set forth in the following paragraph.

      3.     The Commissioner’s decision is VACATED and this matter is
             REMANDED to the Commissioner with instructions to conduct a new
             administrative hearing, develop the record fully, and evaluate the
             evidence appropriately in accordance with this order and the report
             (Doc. 21) of Magistrate Judge Carlson.

      4.     The Clerk of Court shall thereafter CLOSE this case.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
